Citation Nr: 0605500	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
arthritis. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shereen M. Marcus


INTRODUCTION

The appellant served on active duty from February 1955 to 
February 1957. This matter comes before the Board of Veterans 
Affairs (VA) from a February 2002 rating decision by the 
Regional Office (RO) in Atlanta, Georgia. The veteran was 
afforded a hearing before the Board in January 2005 and the 
transcript is of record.

The case was previously before the Board in February 2005, at 
which time it was remanded to obtain the veteran's private 
and VA treatment records from 1960 to the present. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.


FINDINGS OF FACT

1. The veteran does not have a current diagnosis for 
bilateral shoulder arthritis or of any chronic shoulder 
disability.

2. The veteran currently has hypertension, but there is no 
competent evidence that shows a causal link between this 
condition and any remote incident of service.

3. The veteran currently has chronic headaches, but there is 
no competent evidence that shows a causal link between the 
headaches and any remote incident of service.



CONCLUSIONS OF LAW

1. The veteran does not have a current diagnosis of bilateral 
shoulder arthritis, and therefore service connection is not 
warranted.  38 U.S.C.A. §§ 1131, 1111, 1112, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2. Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2005).

3. The veteran's chronic headaches were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



Initially, the Board notes that the veteran's service medical 
records are unavailable due to a fire. Attempts to rebuild 
the file from other sources were unsuccessful. The RO did 
obtain the veteran's DD-214, which indicates the veteran 
worked as an infantryman.

The veteran, during his January 2005 Board hearing, indicated 
he was treated in-service for chronic headaches and 
hypertension. The veteran also claimed he was first diagnosed 
with bilateral shoulder arthritis while in service. His 
alleged arthritis, however, was not formally treated at that 
time because the examiner informed him the condition "was 
not that bad." 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996). VA also has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for bilateral shoulder arthritis or hypertension 
may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 C.F.R. §§ 3.307, 3.309(a). As will be 
explained below, no legal presumption is applicable here 
because there is no evidence that the veteran currently has 
arthritis or that his current hypertension manifested itself 
within one year after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran initiated his claim in June 2000 arguing that his 
bilateral shoulder arthritis, hypertension, and headaches 
were all first diagnosed while in service and are continuing 
disabilities today. 

Bilateral Shoulder Arthritis

The veteran claims that he currently has bilateral shoulder 
arthritis as a result of in-service physical stress from 
driving an armored personnel carrier. He also alleges that 
the arthritis first began after exposure to swimming in cold 
water while in service. 

The Board has considered the veteran's statements, but the 
veteran has not demonstrated he possesses the requisite 
medical knowledge or training to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
his bilateral shoulder arthritis. Accordingly, his lay 
opinion that he has arthritis as a result of physical stress 
and/or exposure to cold water is not considered a medical 
diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Regrettably, the service medical records are not on file to 
substantiate the veteran's statements. No other evidence 
shows that the veteran was diagnosed for bilateral shoulder 
arthritis in-service. 

In any event, during the veteran's January 2005 Board 
hearing, the veteran stated that he did not receive any in-
service treatment for arthritis because the examiner informed 
him that the condition was "not that bad." Since the 
veteran's separation from service, the voluminous post-
service VA and private treatment records are silent to any 
bilateral shoulder diagnosis, including arthritis. Indeed, 
aside from one complaint of right shoulder pain in February 
2002, nearly five decades after separation from service, the 
treatment records are silent to any complaints, symptoms, or 
treatments for his shoulders. This evidence makes it clear 
that any shoulder symptoms the veteran experienced at the 
time and shortly after service have long since resolved.

Therefore, based on the lack of competent evidence showing 
the veteran currently has any chronic shoulder disability, 
the Board must conclude that service connection for bilateral 
shoulder arthritis or any other shoulder disability must be 
denied. As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for a right shoulder 
disability must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Hypertension

Here, the veteran claims he was first diagnosed and treated 
for hypertension while in service. Again, the service medical 
records are not of record, and although the Board has 
considered the veteran's statements, his lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95. 

The veteran identified two private doctors who treated him 
for hypertension since separation from service, as early as 
1960. Pursuant to the remand order, the veteran had the 
opportunity to identify and obtain any and all relevant 
medical records. The RO successfully obtained the veteran's 
private treatment records from Dr. RNC, dating back as early 
as 1994, but could not obtain records from Dr. B allegedly 
dating back to the 1960s. The record also now contains all 
the veteran's VA treatment records from 2000 to 2005.

The earliest diagnosis of hypertension in the record is 
November 1994, nearly four decades after separation from 
service. The records show consistent and continuous treatment 
for hypertension from 1994 to 2005. None of the medical 
examiners, however, link his current hypertension to any in-
service occurrence. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had hypertension in service or for 
many years thereafter. Furthermore, the medical evidence on 
file does not relate the current symptoms to any aspect of 
the veteran's periods of active duty. Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra. The most probative evidence 
of record is against such a finding in this case. In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


Headaches

In his June 2000 claim, the veteran alleges he has had 
chronic headaches since 1956 after exposure to in-service 
acoustic trauma. During his January 2005 Board hearing, he 
stated he received "habit forming" medication for his 
headaches until the doctor refused to refill his 
prescription. At that time, the veteran stated he treated his 
headaches with over the counter medications. 

The absence of the service medical records leaves the record 
without any evidence of an in-service diagnosis of headaches 
other then the veteran's lay testimony. Service connection, 
however, can still be granted for a condition first diagnosed 
after service if the evidence shows it was incurred in 
service. 38 C.F.R. § 3.303(d). 

Here, as will be explained in more detail below, the medical 
evidence does reveal a diagnosis of a current disability, 
namely "chronic headaches." Although the veteran's service 
medical records are missing, his DD-214 reveals he was 
employed as an infantryman while in service. Accordingly, the 
Board will concede the veteran's exposure to acoustic trauma. 
The relevant inquiry, therefore, is whether the veteran's in-
service acoustic trauma can be linked to his current 
headaches. The Board concludes it cannot. 

The veteran's post-service private and VA treatment records 
show complaints and treatment for "chronic headaches," 
especially starting in 2000.  The veteran claims he suffered 
with chronic headaches since 1956 and received private 
treatment after service as early as 1960. The veteran's 
testimony, however, is simply not consistent with the 
evidence.  In August 1994, he complained of intermittent 
headaches. In November 1994, he complained of daily headaches 
that he associated with a medication he was taking for his 
hypertension.  His medication was changed, and a subsequent 
message slip indicates this medication did not cause 
headaches.  In February 1995 and May 1997, he complained of 
an occasional headache. At no time did the veteran report 
constant headaches or a history of same for decades prior.  
This evidence refutes his current allegations of continuity 
of symptomatology.

The only opinions expressly proffered regarding etiology of 
the headaches, was in a November 1994 record by Dr. RNC 
linking the veteran's chronic headaches to possible sinus 
problems or to hypertension medication. In May 2003, a VA 
examiner opined that the veteran's chronic headaches are 
associated with a rebound effect of an addiction to Fioricet. 
In short, no medical examiner has ever linked the veteran's 
in-service acoustic trauma (or any other in-service injury or 
disease) to his current headaches.
 
The Board has considered statements from the veteran. The 
earliest documented complaint of headaches is in November 
1994. At that time, the veteran does not discuss a lengthy 
history of headaches or any prior treatment. The May 1999 CT 
scan report indicates no prior scan was ever done for 
comparison. Finally, although he has asserted his current 
headaches are due to in-service acoustic trauma, the medical 
evidence does not show a causal connection, or nexus, between 
the current disabilities and an in-service injury. While the 
veteran may believe that he has headaches caused by an in-
service injury, he is a layman and has no competence to offer 
a medical opinion in that regard. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, the Board finds that the evidence of record does 
not show that the veteran had a diagnosis for headaches until 
many years after service. Even assuming arguendo that the 
veteran's headaches began while he was in service, the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's periods of active duty. Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a December 
2001 phone call and a letter sent to the veteran in March 
2005. Those contacts advised the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The RO specifically 
told the claimant to provide any relevant evidence in his 
possession in the 2005 letter.  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records were found 
unavailable, due to a fire, but VA attempted to obtain 
records of medical treatment in service from the National 
Personnel Records Center (NPRC). However, as noted above, 
these records could not be obtained. In addition, the RO 
obtained the veteran's post-service treatment records from VA 
facilities. Private medical records identified by the veteran 
have been obtained, to the extent possible. The veteran 
identified private treatment records dating back to the 
1960s. The RO attempted to obtain the documents, but to no 
avail. The claimant has at no time referenced any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The Board concludes an examination is not needed in this case 
because there is no competent evidence of a current diagnosis 
of bilateral shoulder arthritis, or any evidence suggesting a 
nexus between service and the other claimed disabilities 
(i.e. hypertension and headaches). Such evidence is 
insufficient to trigger VA's duty to provide an examination. 
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 
There is no reasonable possibility that a medical opinion 
would aid in substantiating the appellant's claim since it 
could not provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral shoulder 
arthritis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


